Orders affirmed, with $20 costs and disbursements. No opinion. Present — Peck, P. J., Glennon, Callahan, Van Voorhis and Shientag, JJ.; Glennon and Callahan, JJ., dissent and vote to reverse in the following memorandum: Under the plain language of the statute the petitioners herein would seem to be entitled to six annual increments to be added to the appointive salaries so long as the total of the increments and salary received does not exceed the maximum salary provided by the statute. The language of the statute being clear, no room is left for applying the rule of practical construction. Those petitioners who had received one or more annual increments before the statute was enacted are limited to the remaining annual increments not received before the statute went into effect.